923 F.2d 868
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ANHEUSER-BUSCH, INCORPORATED, Appellant,v.OWEN RYAN & ASSOCIATES, INC., Appellee.
No. 90-1413.
United States Court of Appeals, Federal Circuit.
Oct. 18, 1990.

Before ARCHER, Circuit Judge.

ORDER

1
Upon consideration of the joint motion to remand to the Trademark Trial and Appeal Board with instructions to vacate the May 16, 1990 decision in cancellation no. 17,939 as moot,

IT IS ORDERED THAT:

2
(1) The motion is granted.  The May 16, 1990 decision is vacated and the case is remanded to the Board with instructions to dismiss cancellation no. 17,939 with prejudice.


3
(2) Each side will bear its own costs.